Citation Nr: 1517441	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  11-18 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Whether new and material evidence has been received to reopen a prior unfavorable determination as to whether the appellant's character of discharge is a bar to his claim for Department of Veterans Affairs (VA) disability benefits.



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The appellant had active military service from September 1967 to June 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 determination of the VA Regional Office (RO) in Atlanta, Georgia, that held that the appellant's character of discharge was a bar to VA benefits.

In an April 1973 decision, the RO had found that the nature of the appellant's discharge precluded entitlement to VA benefits based on his period of active service from September 1967 to April 1972. 

In August 2010, the RO implicitly considered the claim as to whether the appellant's character of discharge is a bar to VA benefits as reopened.  The Board must, however, make an independent determination as to whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

In a July 2013 letter to the appellant's attorney, the RO acknowledged receipt of the attorney's July 2011 letter withdrawing representation in the service connection claim on appeal.  In a separate July 2013 letter, the RO advised the appellant that his attorney withdrew his representation.  The appellant has not appointed a new representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his June 2011 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO (Board hearing).  

The Veteran has not had the requested Board hearing.  The Veteran has a right to the hearing.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.700 (2014). 

Accordingly, the case is REMANDED for the following action:

Provide the appellant an opportunity for a hearing before the Board conducted at the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

